[afglogo.jpg]

American Financial Group, Inc.

Deferred Compensation Plan

(As amended and restated effective November 1, 2007)



Establishment and Purpose

Effective November 1, 1999, American Financial Group, Inc. ("AFG" or the
"Company") adopted this Deferred Compensation Plan (the "Plan") to enable
eligible Employees of the Company and its subsidiaries to defer payment of a
portion of their compensation. This Plan has subsequently been amended and
restated. This Plan was amended and restated for deferrals made on or after
January 1, 2005 to provide good faith compliance with the provisions of Section
409A of the Internal Revenue Code of 1986, as amended. This Plan is amended and
restated as set forth herein effective as of November 1, 2007 unless otherwise
provided.

Plan Objectives

The purpose of the Plan is to assist eligible Employees to:

Accumulate income for retirement; and

Provide opportunity for financial growth.

Definitions

When used in this Plan, the following words and phrases shall have the following
meanings:

"Account" means the record maintained for each Participant to which all
deferrals, earnings (or losses) and distributions are credited and debited for
each Plan Year.

"Administrator" means the person or persons appointed by the Board of Directors
of the Company who is responsible for those functions assigned to the
Administrator under the terms of the Plan.

"Base Salary" means annual base pay, excluding any bonuses and other
extraordinary payments, payable by the Company to a Participant.

"Bonus" means any direct lump-sum payment paid for services rendered in addition
to the Participant's Base Salary.

"Code" means the Internal Revenue Code of 1986, as amended.

"Common Stock" means the Company's common stock.

"Company" means American Financial Group, Inc. and (unless the context indicates
otherwise) its subsidiaries and affiliates.

"Compensation" means Base Salary and Bonus.

"Disabled" or "Disability" means the Participant is (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than 3 months under an accident and health plan covering employees of the
Company.

"Election Form" means a Participant's agreement, on a form provided by the
Administrator or in such other manner acceptable to the Administrator, to defer
the Participant's Base Salary and/or Bonus.

"Employee" means an employee of the Company.

"Expiration Date" means, with respect to each annual deferral hereunder, the
earlier of (i) December 31 of the year prior to the year to which a Participant
elects to defer Compensation, or (ii) the pay date for the payroll period in
which a Participant dies, becomes Disabled or terminates employment with the
Company.

"Participant" means an officer or other highly compensated Employee who
participates in the Plan for a designated Plan Year in accordance with the terms
of the Plan, and who has an Account in the Plan.

"Plan" means this American Financial Group, Inc. Deferred Compensation Plan, as
amended and restated from time to time.

"Plan Year" means the calendar year, January 1 through December 31. The initial
Plan Year commenced on January 1, 2000.

Eligibility

Officers and other highly compensated Employees of the Company and its
subsidiaries will be eligible to become Participants in the Plan either through
annual invitation by the Administrator or through an employment agreement
approved by the Chief Executive Officer.

Participation

A Participant participates in the Plan by delivering to the Administrator at the
time and in the manner specified each year by the Administrator prior to the
beginning of each Plan Year, a properly completed Election Form that conforms to
the terms and conditions of the Plan. Unless otherwise provided by the
Administrator, an Election Form that is timely delivered to the Administrator
shall be effective for the Plan Year following the year in which the Election
Form is delivered to the Administrator.

Notwithstanding the above, an individual's Election Form relating to a Bonus
that is a performance-based payment based on services over a period of at least
12 months must be made no later than 6 months before the end of the service
period.

Deferred Compensation Account

For each Plan Year, a deferred compensation Account will be established for each
Participant.

All Compensation deferred by the Participant, all earnings (or losses)
determined under Section 9 and all distributions from the Account to the
Participant or the Participant's beneficiaries or estate shall be reflected in
the Account.

The Administrator shall maintain all Accounts.

Deferral Sources

At the time of enrollment, a Participant must elect through an Election Form to
defer a stated percentage of his or her Compensation for services rendered in
the next Plan Year.

Any Base Salary deferral must be at least 5% and no more than 80% of Base
Salary. Any Bonus deferral must be at least 10% and no more than 80% of each
Bonus. No deferral election shall reduce a Participant's paid Compensation below
the amount necessary to satisfy applicable employment taxes (e.g.,
FICA/Medicare) on amounts deferred, benefit plan withholding requirements or
income tax withholding for Compensation that cannot be deferred.

Compensation deferred under this Plan shall be credited to the Participant's
Account on the date such amounts would have otherwise been paid.

The deferral sources and amounts elected for a given Plan Year are irrevocable.

Deferral Term

At the time a Participant elects to defer Compensation, the Participant must
also elect the term for which such deferral is made (the "deferral term"). The
deferral term shall be either (i) a period ending on the date on which the
Participant terminates employment with the Company for any reason, including
death or disability (a "Termination of Service"), or (ii) until a specific
payment year. Notwithstanding a Participant's election to defer until a specific
payment year, in the event of a Termination of Service, the Company shall
distribute the Participant's Account to the Participant at any time prior to the
expiration of the fixed number of years originally selected by such Participant;
provided, however, for deferrals after December 31, 2004, the Company may not
accelerate the payment, except as may be provided in Section 10 of this Plan or
otherwise in accordance with Section 409A and all regulations thereunder.

Crediting of Earnings

There shall be credited to the Account of each Participant an additional amount
of earnings (or losses) determined under this Section 9.

At the time a Participant elects to defer Compensation, each Participant also
shall elect (in whole percentages) to have earnings (or losses) credited to his
or her Account under one (or a combination) of the investment elections provided
herein. Prior to January 1, 2006, the investment elections were the following:

Interest Election

Common Stock Election

Effective as of January 1, 2007, in addition to the investment elections named
above, there shall be a Mutual Fund Election. A Participant who makes the Mutual
Fund Election may allocate his or her Account among any combination of the
Mutual Funds that are selected and made available by the Plan Administrator from
time to time as identified in the attached Schedule A.

To the extent a Participant selects the Interest Election, his or her Account
will be adjusted to earn interest during any Plan Year of the deferral term at a
rate determined by the Board of Directors of the Company not later than the
prior November 15. The interest rate selected will be based on the general level
of interest rates as well as interest rates the Company is paying on its debt
obligations. In the exercise of its discretion, the Board of Directors of the
Company may raise (but not lower) such selected interest rate for any Plan Year,
based upon significant movements in the general level of interest rates.

To the extent a Participant selects to invest in the Common Stock Election, his
or her Account will change in value based on the price of AFG Common Stock,
beginning on the date of the investment in such Common Stock in accordance with
the terms of the Plan. The Account will be adjusted to reflect stock splits,
distributions and dividends affecting the Common Stock.

Prior to January 1, 2008, Participants electing to invest in the Common Stock
Election will also receive a matching contribution from the Company equal to
7-1/2% of their deferral (the "Common Stock Match"). The Common Stock Match will
be credited to a Participant's Account at the same time as the Participant
deferrals. Effective as of January 1, 2008, Participants electing to invest in
the Common Stock Election will not receive any additional contributions as the
Common Stock Match.

Prior to January 1, 2007, except as provided in Section 9(d), an investment
election shall be effective for the entire deferral term to which it relates and
may not be modified or terminated; provided, however, the Administrator may
provide certain limited time periods to permit a Participant to make a transfer,
reallocation or reinvestment subject to the procedures adopted by the
Administrator.

For each Plan Year prior to January 1, 2007, the Participant's Account shall be
increased or decreased as if it had earned the rate of return corresponding to
the amount determined under this Section. Such increase or decrease shall be
based on the varying balances in each of the investment elections comprising the
Participant's Account throughout the Plan Year and shall be credited daily.

Effective as of January 1, 2008, an investment election may be changed by a
Participant in the time and manner determined by the Plan Administrator.

Payment Form and Method

Payments from the Plan shall be made in the form of cash, except in the case
where a Participant's Account is being credited based on the Common Stock
Election, in which case such Participant shall receive benefit payments in the
form of whole shares of AFG Common Stock, or at the Company's election, in cash.
Any fractional shares shall be paid in cash. Any required tax withholding will
be deducted from the Participant's Account as determined by the Administrator.

At the time of enrollment for a given Plan Year, a Participant shall elect the
method of payment desired upon the Expiration Date of the deferral term(s)
elected. A Participant may choose either a lump sum or installment payment
method for a given Plan Year. For deferral elections made after December 31,
2004, installment payments will be limited to a payout over a two-year period.

For deferrals made after December 31, 2004, all elections regarding the time and
form of payment must meet the following requirements:

Elections shall not be effective until 12 months after the date the election is
made.

For all elections for payments other than because of Disability, death or an
unforeseeable emergency, as defined in Section 13, the first payment may not be
made for a period of not less than 5 years from the date such payment would
otherwise have been made.

Any payment to be made in an installment may not be made less than 12 months
prior to the date of the first scheduled payment and in accordance with Section
10.h.ii above.

No acceleration of any distribution shall be permitted except for any
acceleration permitted by Treasury regulations including, but not limited to, a
de minimis amount set forth in the Plan; an amount in accordance with a domestic
relations order; an amount necessary to comply with federal conflicts of
interest requirements, or an amount necessary to pay FICA tax due under Section
3121(v)(2) of the Code.

For deferrals made prior to January 1, 2005, all elections regarding the time
and form of payment may only be changed upon notice at least 6 months prior to
the date the first scheduled payment will be made. While the installment period
originally elected is irrevocable, Participants selecting installment payments
may change their distribution election to a lump sum upon six month's prior
notice to the Company.

Notwithstanding a Participant's election, a Participant who terminates
employment for any reason prior to normal retirement shall have the
Participant's benefit paid in a single lump sum in cash as soon as
administratively reasonable after such termination of employment as determined
by the Plan Administrator, but in no event later than 90 days after such
termination of employment.

Notwithstanding the Participant's payment election for a Participant who is a
"key employee" as defined in Section 409A of the Code, a distribution may not be
made before the date which is 6 months after the date of termination of service
of such Participant (or if earlier, the date of death of the Participant). The
determination of "key employee" shall include a Participant who is a "key
employee" at any time during the 12-month period ending on December 31 of each
year. This limitation on distributions shall only be applicable if Employer's
stock is publicly traded on an established securities market or otherwise.

Account Statement

An Account Statement will be sent to each Participant quarterly until the
Participant's Account has been completely distributed.

Account Distribution

Payment will begin in January of the year following the Expiration Date, subject
to the restrictions provided in Section 10 above. Provided, however, for
deferrals made after December 31, 2004, the distribution may not be made before
the date which is 6 months after the date of Termination of Service, or, if
earlier, the date of death of the Participant, for a Participant who is a key
employee as defined in Section 416(i) of the Code without regard to paragraph 5
thereto, as long as the Company has stock which is publicly traded on an
established securities market or otherwise.

Elections regarding the installment method must be made at the time the Election
Form is submitted.

Applicable federal, state, local and foreign taxes will be deducted from the
gross amount of the payment, whether in cash or in shares of AFG Common Stock,
as determined by the Administrator.

If installment payments are in effect, the Participant's Account shall continue
to be credited with earnings (or losses) hereunder until payment of the final
installment.

Hardship Distributions; Suspensions of Deferral

Distribution of payments from a Participant's Account for deferrals prior to
January 1, 2005 prior to the Expiration Date shall be made only if the
Administrator, after consideration of an application by such Participant,
determines that the Participant has sustained financial hardship caused by
events beyond the Participant's control. In such event, and notwithstanding
anything to the contrary herein, the Administrator may, at its sole discretion,
direct that all or a portion of the Account be paid to the Participant in such
manner, and at such times as determined by the Administrator.

Distribution of payments from a Participant's Account for deferrals after
December 31, 2004 prior to the Expiration Date shall be made only if the
Administrator, after consideration of an application by such Participant,
determines that the Participant has the occurrence of an "unforeseeable
emergency." An "unforeseeable emergency" means a severe financial hardship to
the Participant resulting from an illness or accident of the Participant, the
Participant's spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. In such event, and notwithstanding
anything to the contrary herein, the Administrator may, at its sole discretion,
direct that all or a portion of the Account be paid to the Participant in such
manner, and at such times as determined by the Administrator.

The Administrator may suspend deferrals upon request by any Participant if the
Administrator determines that the Participant has sustained financial hardship
caused by events beyond the Participant's control.

Beneficiary Designation

A Participant shall have the right to designate one or more beneficiaries and to
change any beneficiary previously designated.

A Participant shall submit his or her beneficiary designation in writing using
the beneficiary designation portion of the Election Form. The Participant shall
deliver the completed form to the Administrator. The most recently dated and
filed beneficiary designation shall cancel all prior designations.

In the event of the Participant's death before or after the commencement of
payments from the Account, the amount otherwise payable to the Participant shall
be paid to the designated beneficiaries, and if there are no beneficiaries, to
the estate of the Participant, according to the provisions of Section 12.

GAFRI Deferred Compensation Plan Merger

Effective as of November 1, 2007, the Great American Financial Resources, Inc.
Deferred Compensation Plan (the "GAFRI Plan") shall be merged into this Plan.
Employees of Great American Financial Resources, Inc. ("GAFRI") and terminated
employees with deferred benefits who were participants in the GAFRI Plan as of
October 31, 2007, shall be Participants in this Plan as of November 1, 2007 (a
"GAFRI Participant").

All Election Forms completed by the GAFRI participants under the terms of the
GAFRI Plan will be honored until December 31, 2007. To the extent a GAFRI
Participant elected to receive an installment payment over a period greater than
two years, that election will be honored. Any changes to such election will be
subject to the two-year limitation provided in Section 10. The Plan will also
honor all valid beneficiary designation forms submitted to the GAFRI Plan.

All amounts merged that were deferred prior to January 1, 2005 will be paid in
accordance with the following provision. Payment will begin on the first payroll
date of the month which first follows a 30-day processing period beginning on
the Expiration Date. All other payments will be made in accordance with Section
12.

General Provisions

Participant's Rights Unsecured.

The right of any Participant to receive payments under the provisions of this
Plan shall be an unsecured claim against the general assets of the Company. It
is not required or intended that the amounts credited to the Participant's
Account be segregated on the books of the Company or be held by the Company in
trust for a Participant and a Participant shall not have any claim to or against
a specific asset or assets of the Company. All credits to an Account are for
bookkeeping purposes only.



Non-assignability.

The right to receive payments shall not be transferable or assignable by a
Participant. Any attempted assignment or alienation of payments shall be void
and of no force or effect.



Administration.

The Administrator shall have the authority to adopt rules, regulations and
procedures for carrying out this Plan, and shall interpret, construe and
implement the provisions of the Plan according to the laws of the Code and to
the extent not preempted by federal law, according to the laws of the State of
Ohio.



Amendment and Termination.

This Plan may at any time or from time to time be amended or terminated. No
amendment, modification or termination shall adversely affect the Participant's
rights under this Plan.



Construction.

The singular shall also include the plural where appropriate.



Employment Rights.

This Plan does not constitute a contract of employment and participation in the
Plan will not give any Participant the right to be retained in the employ of the
Company.



No Bonus Rights.

This Plan does not confer the right for a Participant to receive a Bonus.



 

 

 

 

Schedule A



Mutual Fund Investment Election



as of



November 1, 2007



 

AFG Fixed Interest Fund Fidelity Capital & Income Fund Fidelity
Inflation-Protected Bond Fund Fidelity Balanced Fund Spartan® Total Market Index
Fund - Investor Class Fidelity Leveraged Company Stock Fund DFA U.S. Small Cap
Portfolio Fidelity International Discovery Fund Fidelity Emerging Markets Fund
AFG Common Stock Fund

